DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 23 February 2022 has been entered.  Claims 1-25, 33 and 34 are pending examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 11-14, 16-24, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Naveen et al. (“Effect of Reducing Agents on Wheat Gluten and Quality Characteristics of Flour and Cookies”, AUDJG-Food Technology, 37(2), 2013, pp. 68-81).
Regarding claims 1-5, 11-14, 19, 33 and 34, Naveen et al. disclose a composition comprising wheat gluten (i.e. plant based protein, wheat) and L-cysteine.   Naveen et al. disclose the composition is prepared by adding L-cysteine to wheat flour and mixing to obtain wet gluten and drying the wet gluten using gluten dryer (i.e. heating) to obtain dried gluten (p. 70/Gluten extraction).  Naveen et al. disclose adding 50 ppm, 75 ppm or 100 ppm L-cysteine to wheat flour (i.e. 0.005, 0.0075, and 0.01% - p. 69/Chemicals, p. 70/Gluten extraction).  Naveen et al. does not disclose non-gluten protein (p.70/Gluten extraction).
Given Naveen et al. disclose dried gluten, it necessarily follows the gluten, a protein material, would have a protein content of at least 70 % by weight based on total solids of the dried gluten.
 Naveen et al. is silent with respect to the exact amount of added L-cysteine, homogenizing or a process conducted under heat.  However, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  If the product in the product-by-process claims is the same as or obvious from a product in the prior art, the claim is unpatentable even though the product prior product was made by a different process (MPEP §2133 I).
Given Naveen et al. disclose a composition that comprises wheat gluten prepared by a reaction of wheat flour with a reducing agent, i.e. L-cysteine, it necessarily follows that the composition would comprises less than 30% by weight starch and have reduced disulfide bonds within the gluten material.
Naveen et al. disclose adding sodium chloride to the combination of L-cysteine and wheat flour.  
Given a residue of an organic acid, mineral acid or alkaline pH adjusting agent could be an element, including Na or Cl, the limitations of claims 12-14 are satisfied by the disclosure of Naveen et al.
Regarding claim 16, Naveen et al. disclose all of the claim limitations as set forth above.  Naveen et al. also disclose that the composition of wheat gluten treated with L-cysteine exhibits an increased dough extensibility compared to a control (p. 76/Table 4, p. 78/Conclusion).
	Regarding claims 17 and 18, Naveen et al. disclose all of the claim limitations as set forth above.  Naveen et al. disclose the reducing agent, L-cysteine, was analytical grade (p.69/Chemicals).  Naveen does not specifically disclose that the L-cysteine is plant-derived or animal-derived. 
However, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  If the product in the product-by-process claims is the same as or obvious from a product in the prior art, the claim is unpatentable even though the product prior product was made by a different process (MPEP §2133 I).  In this case, the fact that the L-cysteine is obtained from a plant or animal, i.e. plant-derived or animal-derived, does not change the properties of the claimed food additive.
	Regarding claims 20-24, Naveen et al. disclose a composition comprising wheat gluten (i.e. plant based protein, wheat) and L-cysteine.   Naveen et al. disclose the composition is prepared by adding L-cysteine to wheat flour and mixing to obtain wet gluten and drying the wet gluten using gluten dryer (i.e. heating) to obtain dried gluten (p. 70/Gluten extraction).  Naveen et al. disclose adding 50 ppm, 75 ppm or 100 ppm L-cysteine to wheat flour (i.e. 0.005, 0.0075, and 0.01% - p. 69/Chemicals, p. 70/Gluten extraction). 
Given Naveen et al. disclose dried gluten, it necessarily follows the gluten, a protein material, would have a protein content of at least 50 % by weight based on total solids of the dried gluten.
Naveen et al. is silent with respect homogenizing, a process conducted under the claimed temperature range or a step of spray drying.  However, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  If the product in the product-by-process claims is the same as or obvious from a product in the prior art, the claim is unpatentable even though the product prior product was made by a different process (MPEP §2133 I).
Note, with respect to claim 23, any mixing (e.g. homogenization) or preparation generally, would have necessarily been conducted under either acidic, alkaline or neutral pH conditions. 

Claims 10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Naveen et al. (“Effect of Reducing Agents on Wheat Gluten and Quality Characteristics of Flour and Cookies”, AUDJG-Food Technology, 37(2), 2013, pp. 68-81) as applied to claims 1 and 20, and further in view of Bauer et al. (“Studies on Effects of Microbial Transglutaminase on Gluten Proteins of Wheat. I. Biochemical Analysis”, Cereal Chem., 80(6), 2003, pp. 781-786).
Regarding claims 10 and 25, Naveen et al. disclose all of the claim limitations as set forth above.  Naveen et al. is silent with respect to transglutaminase.  
	Bauer et al. teach the enzyme transglutaminase is known to have beneficial effects on breadmaking (Abstract).  Bauer et al. teach cross-links formed by the catalysis of transglutaminase have a strong effect on the extractability and molecular weight of gluten protein in flour suspensions (p. 785/Conclusions).  Bauer et al. teach adding transglutaminase in an amount up to 900 mg/kg flour (i.e. 0.09% - p. 783/Studies of Flour Suspension).
	Naveen et al. and Bauer et al. are combinable because they are concerned with the same field of endeavor, improving the properties of gluten protein in dough.  It would have been obvious to one of ordinary skill in the art to have added transglutaminase, as taught by Bauer et al., to the wheat flour in the process of obtaining glutens disclosed by Naveen et al, to obtain improved extractability of glutens.

Claims 1-3, 6-9, 11, 12, 14, 15, 17, 18 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Craig et al. (US 3,803,326).
Regarding claims 1-3, 6-9 and 11-15, Craig et al. disclose an additive composition for dough comprising 0.5 to 2.0% L-cysteine, 1.0 to 3.0% L-ascorbic acid, 2-40% dried whey and 25-80% soy flour (C2/L40-72, C6/25-35). Craig et al. disclose that the soy flour has a protein content in the range of 50-55% (C5/L63-75).  Craig et al. disclose that the invention also contemplates the use of a defatted soy flour concentrate comprising 60 to 70% protein or a soy protein isolate comprising approximately 90% protein (C6/L3-10).
	Craig et al. is silent with respect to the precise amount of added L-cysteine or forming the additive by homogenizing and heating.  
 	However, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  If the product in the product-by-process claims is the same as or obvious from a product in the prior art, the claim is unpatentable even though the product prior product was made by a different process (MPEP §2133 I).
Craig et al. disclose adding ascorbic acid to the combination of L-cysteine, whey and soy.  Given a residue of an organic acid, mineral acid or alkaline pH adjusting agent could be an element or combination of elements, including -H or -OH, the limitations of claims 12, 14 and 15 are satisfied by the disclosure of Craig et al.
Regarding claims 17 and 18, Craig et al. disclose all of the claim limitations as set forth above.  While Craig et al. disclose, L-cysteine, the reference does not disclose its origin, e.g. plant-derived or animal-derived. 
However, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  If the product in the product-by-process claims is the same as or obvious from a product in the prior art, the claim is unpatentable even though the product prior product was made by a different process (MPEP §2133 I).  In this case, the fact that the L-cysteine is obtained from a plant or animal, i.e. plant-derived or animal-derived, does not change the properties of the claimed additive.
Regarding claims 20-24, Craig et al. disclose an additive composition for dough comprising 0.5 to 2.0% L-cysteine, 1.0 to 3.0% L-ascorbic acid, 2-40% dried whey and 25-80% soy flour (C2/L40-72, C6/25-35). Craig et al. disclose that the soy flour has a protein content in the range of 50-55% (C5/L63-75).  Craig et al. disclose that the invention also contemplates the use of a defatted soy flour concentrate comprising 60 to 70% protein or a soy protein isolate comprising approximately 90% protein (C6/L3-10).
	Craig et al. is silent with respect to the precisely claimed amount of L-cysteine, forming the additive by homogenizing, heating, or drying.  However, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  If the product in the product-by-process claims is the same as or obvious from a product in the prior art, the claim is unpatentable even though the product prior product was made by a different process (MPEP §2133 I).
Note, with respect to claim 23, any mixing (e.g. homogenization) or preparation generally, would have necessarily been conducted under either acidic, alkaline or neutral pH conditions. 
Response to Amendment
The Declaration under 37 CFR 1.132 filed 23 February 2022 is insufficient to overcome the rejection of claims 1-5, 11-14, 16-24, 33 and 34 under 35 U.S.C. 103 as being unpatentable over Naveen et al. (“Effect of Reducing Agents on Wheat Gluten and Quality Characteristics of Flour and Cookies”, AUDJG-Food Technology, 37(2), 2013, pp. 68-81) and claims 1-3, 6-9, 11, 12, 14, 15, 17, 18 and 20-24 under 35 U.S.C. 103 as being unpatentable over Craig et al. (US 3,803,326) as set forth in the last Office action.
Declarant submits “it is my opinion that the products resulting from the process steps set forth in the pending claims have different properties when compared to the products described in Naveen et al. and Craig et al, and as such, the process limitations of the present claims define the product itself (paragraph 7).
Declarant submits “those skilled in the art readily understand that the level of L-cysteine is inversely proportional to the amount of remaining disulfide bonds” (paragraph 9).  Declarant explains “claims 1 and 33 as amended require that the protein material has been homogenized in an aqueous slurry with from 0.1% to about 3.3% by weight of the protein material of L-cysteine, or a derivative thereof, based on total solid content and reacted under added heat (paragraph 10).  Declarant submits “[a]s demonstrated by experimental results discussed below, use of such a dramatically high level of L-cysteine (and resulting lower remaining disulfide bonds) as compared to Naveen et al. and Craig et al. helps to achieve the surprising results discovered by Applicant” (paragraph 10). 
The summary of data from Tables 10, 11, 13, 15, 16, 18 and 19 of the present application is not persuasive.  While the data shows bakery products made by adding the claimed additive display different cake height and/or loaf volume than those made without the claimed additive, the data does not demonstrate the effect of homogenization and heating on the properties of the claimed additive; or an unexpected difference between the claimed additive and that made by Naveen et al. or Craig et al.   
Response to Arguments
Applicant's arguments filed 23 February 2022 have been fully considered but they are not persuasive. 
See response to amendment set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759